DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021, and 03/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-7, 14-16, 19, and 21-29 have been allowed.
	Claims 8-13, 17-18 and 20 have been cancelled.
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 9-12) of 02/18/2021, amended claims filled on 02/18/2021 and closet prior art of record Amin (US20130132140A1), and further in view of Aula (US10088326B1).
Amin discloses determining a location relating to an on-demand service on a computing device. The transport request specifies at least one of a pick-up region or a drop-off region. A likely location is determined based on the determined one or more locations of interest and the one or more historical locations.
Aula discloses analyzing the calculated distance between first and second locations and calculated time difference between ending time of first meeting and starting time of second meeting to determine that the first meeting and second meeting are physically too far apart to walk between during the time 
In regards to claim 1, Amin either individually or in combination with other prior art fails to teach or render obvious receiving a passenger position from a terminal device; receiving a vehicle position from a vehicle, the vehicle being matched to provide the transportation service to the passenger; determining, by a processor, pick-up locations for the vehicle to pick up the passenger; providing the terminal device with the pick-up locations as options; receiving, from the terminal device, a selected pick-up location selected from the provided pick-up locations; and navigating the vehicle and the passenger according to the selected pickup location.
In regards to claim 14, Amin either individually or in combination with other prior art fails to teach or render obvious receive a passenger position from a terminal device; and receive a vehicle position from a vehicle, the vehicle being matched to provide the transportation service to the passenger; at least one memory; and at least one processor coupled to the communication interface and the at least one memory, the at least one processor configured to: determine pick-up locations for the vehicle to pick up the passenger; provide the terminal device with the pick-up locations as options; receive, from the terminal device, a selected pick-up location selected from the provided pick-up locations; and navigate the vehicle and the passenger according to the selected pick-up location.
In regards to claim 19, Amin either individually or in combination with other prior art fails to teach or render obvious receiving a passenger position from a terminal device; receiving a vehicle position from a vehicle, the vehicle being matched to provide the transportation service to the passenger; determining .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662